PER CURIAM.
The testimony in this case is wholly insufficient to charge the defendant Cipolla with liability. There is no competent evidence that Bernhardt and Cipplla were partners in the hiring of the tools and machinery, or even partners at the time of such hiring. As to whether or not Bernhardt hired the' material was a question of fact, upon which there was a dispute, and the finding of the lower court should not be disturbed. Judgment as to defendant Bernhardt affirmed, with costs. Judgment as to defendant Cipolla reversed, with costs, and complaint dismissed, with costs.